PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Spectrum IP Law Group LLC558 Castle Pines Parkway, B4-362Castle Pines CO 80108


In re Application of: DASGUPTA, S., et al.
Serial No.: 15293246
Filed: 13 October 2016
Docket: P107038
Title: LATENCY AND BANDWIDTH EFFICIENCY IMPROVEMENT FOR READ MODIFY WRITE WHEN A READ OPERATION IS REQUESTED TO A PARTIALLY MODIFIED WRITE ONLY CACHELINE
::::::


DECISION ON REQUEST FOR DEFERRAL OF EXAMINATION UNDER 37 C.F.R. 1.103(d)




This is a decision on the Request for Suspension under 37 C.F.R. §1.103(c), requested in the RCE of 28 July 2021.

The request is GRANTED. 


REGULATION AND PRACTICE

37 C.F.R. 1.103 provides in part:

(c) Limited suspension of action after a request for continued examination (RCE) under § 1.114. On request of the applicant, the Office may grant a suspension of action by the Office under this paragraph after the filing of a request for continued examination in compliance with § 1.114  for a period not exceeding three months. Any request for suspension of action under this paragraph must be filed with the request for continued examination under § 1.114, specify the period of suspension, and include the processing fee set forth in § 1.17(i).


ANALYSIS AND DECISION

Applicant’s request, filed on 28 July 2021, for suspension of action under 37 CFR 103(c) is approved.  The examination of the application will be deferred for a period of 3 months from the date of the request – ending 28 October 2021. 

Questions concerning this decision should be directed to Daniel Kinsaul at (571) 272-9014. 



/DANIEL W KINSAUL/Quality Assurance Specialist, Art Unit 2100